DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant's Restriction Requirement remarks filed on October 3, 2022. Claim(s) 1, 4-8, 11-17, 19-29, 35-37, and 41-42 are pending. Claim(s) 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to an oral pharmaceutical formulation and election of species of cannabidiol (cannabinoid), poloxamer 124 (poloxamer), and triethyl citrate (solvent) without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1, 4-8, 11-17, 19-29, and 41-42 are examined herein insofar as they read on the elected invention and species. 

Specification
The disclosure is objected to because of the following informalities: Applicant has a Figure 1 but there is no section following the Brief summary of the invention for the Figure entitle BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S). See below for proper placement of this section. Appropriate correction is required.
Content of Specification 
 (h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. 

Claims Rejection-112-2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 23, the phrase "Type IV-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "Type IV-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claim 23 states that the pharmaceutical formulation according to claim 1 is a Type IV formulation according to the Lipid Formulation Classification System. From page 3 of the instant specification, a Type IV system includes:

    PNG
    media_image1.png
    740
    1372
    media_image1.png
    Greyscale

However, instant claim 1 does not contain any surfactants. Therefore, it is unclear how the composition of claim 1 can be classified as a Type IV formulation when it does not include the components necessary to be a Type IV formulation. Claim 23 will not be treated further on the merits. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1, 4-8, 11-17, 19-29, and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-24 and 36-46 of copending Application No. 15/640,033 in view of Lewis (US 10,441,617). Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims are drawn to an oral pharmaceutical formulation comprising: at least one cannabinoid, which is present in an amount from about 10 wt % to about 50
wt %, based on the total formulation; at least one poloxamer, which is present in an amount from about 25 wt % to about 75 wt %, based on the total formulation; and a solvent, which is present in an amount from about 20 wt % to about 50 %, based on the
total formulation; wherein the solvent is diacetin, propylene glycol, triacetin, monoacetin, propylene glycol diacetate, triethyl citrate or mixtures thereof, wherein the solvent comprises the at least one cannabinoid and the at least one poloxamer, and wherein the formulation is substantially oil-free. The instant claims are drawn to an oral pharmaceutical formulation comprising: at least one cannabinoid; at least one poloxamer; and a solvent, wherein the solvent is defined according to formula (I), wherein the oral pharmaceutical formulation is contained in a container, wherein the container is a blister pack, and wherein the blister pack comprises a cavity forming film comprising aluminum and a lidding material comprising aluminum. 
 	The copending claims do not teach the container in which the oral formulation is housed, namely a blister pack as described in claim 1.
Lewis teaches that it is important that the medical cannabis formulations be stable and possesses a long shelf-life when prepared for distribution to patients. This is achieved through proper drying and curing of the processed medical cannabis product. The shelf-life can be increased by proper airtight packaging such as in a bubble pack or a blister pack (column 71, Example 5).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the oral dosage forms and package the tablets in blister packs. The motivation, provided by Lewis, teaches that blister packs increase the lifetime of the cannabis-containing formulations. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 	Claim 1, 4-8, 11-17, 19-29, and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 31 and 32 of copending Application No. 16/959,357 in view of Lewis (US 10,441,617). Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims are drawn to an oral pharmaceutical formulation, comprising: a first cannabinoid, comprising tetrahydrocannabinol (THC), and an analogue thereof, or a mixture thereof, a second cannabinoid, comprising cannabidiol (CBD), and an analogue thereof, or a mixture thereof; at least one poloxamer; and a solvent of formula (1). The instant claims are drawn to an oral pharmaceutical formulation comprising:
at least one cannabinoid; at least one poloxamer; and a solvent, wherein the solvent is defined according to formula (I), wherein the oral pharmaceutical formulation is contained in a container, wherein the container is a blister pack, and wherein the blister pack comprises a cavity forming film comprising aluminum and a lidding material comprising aluminum. 
 	The copending claims do not teach the container in which the oral formulation is housed, namely a blister pack as described in claim 1.
Lewis teaches that it is important that the medical cannabis formulations be stable and possesses a long shelf-life when prepared for distribution to patients. This is achieved through proper drying and curing of the processed medical cannabis product. The shelf-life can be increased by proper airtight packaging such as in a bubble pack or a blister pack (column 71, Example 5).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the oral dosage forms and package the tablets in blister packs. The motivation, provided by Lewis, teaches that blister packs increase the lifetime of the cannabis-containing formulations. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claim 1, 4-8, 11-17, 19-29, and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 26 of copending Application No. 16/959,354. Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims are drawn to an oral pharmaceutical composition comprising: a pharmaceutical formulation; and at least one modified-release agent; wherein the pharmaceutical formulation comprises: at least one cannabinoid; at least one poloxamer; and a solvent, wherein the solvent is diacetin, propylene glycol, triacetin, monoacetin, propylene glycol diacetate, triethyl citrate, or mixtures thereof, and wherein the pharmaceutical formulation is substantially oil-free, and wherein the oral pharmaceutical composition comprises a tablet, powder, liquid gel
capsule, solid capsule, granule, or extrudate. The instant claims are drawn to an oral pharmaceutical formulation comprising: at least one cannabinoid; at least one poloxamer; and a solvent, wherein the solvent is defined according to formula (I), wherein the oral pharmaceutical formulation is contained in a container, wherein the container is a blister pack, and wherein the blister pack comprises a cavity forming film comprising aluminum and a lidding material comprising aluminum. 
 	The copending claims do not teach the container in which the oral formulation is housed, namely a blister pack as described in claim 1.
Lewis teaches that it is important that the medical cannabis formulations be stable and possesses a long shelf-life when prepared for distribution to patients. This is achieved through proper drying and curing of the processed medical cannabis product. The shelf-life can be increased by proper airtight packaging such as in a bubble pack or a blister pack (column 71, Example 5).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the oral dosage forms and package the tablets in blister packs. The motivation, provided by Lewis, teaches that blister packs increase the lifetime of the cannabis-containing formulations. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	 Claims 1, 4-8, 11-17, 19-29, and 41-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Murty (US 2016/0184258) of record in view of Rigassi (US 2008/0279940), and Lewis (US 10,441,617).

Murty teaches oral dosage forms of cannabinoids (Abstract; claim 1) comprising:  about 1 to 60 wt% cannabinoids THC, CBD, CBDV, for example (claims 1 and 6), which are pure or synthetic [0271], which is sufficiently specific to the instantly claimed from about 10 to 50 wt%; at least one poloxamer 124 or 188 (claim 12); solvent according to the formula propylene glycol (claim 13).
Murty specifically names poloxamer 124 and poloxamer 188 and mixtures thereof (claim 12). 
Murty teaches that the oral dosage form comprises about 1-70 wt% co-solvent and about 0.01-15 wt% antioxidants such as ascorbyl palmitate, tocopherol and propyl gallate (claims 13 and 14). The range of about 1-70 wt% co-solvent is sufficiently specific to the instant claimed range of about 10 to 80 wt% and the range of about 0.01-15 wt% is sufficiently specific to the instantly claimed range from 0.001 to 5 wt%.
Murty teaches a semi-solid inducer thus making a solid composition at 20° C and 1 atm (claims 3-5) especially at the higher amounts of semi-solid inducer that can make an isotropic semi-solid or waxy solid phase [0033-0034] that is melted and allowed to cool in a capsule [0154-0159] which would then solidify.  
Murty teaches a genus of oral dosage forms (claim 1) and exemplifies capsules (Examples 6-16; Tables 15 and 16) including hard gelatin capsules [0204], thus making semi-solid matrix or liquid filled gel capsules [0214]. 
Murty does not specifically teach triethyl citrate as solvent.
	Rigassi teaches the equivalence of propylene glycol and triethyl citrate as hydrophilic solvent component (claim 6) as well as other hydrophilic substances [0085] for spontaneously dispersible pharmaceutical compositions (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use propylene glycol as a solvent in the formulations as taught by Murty and also have used triethyl citrate. The motivation, provided by Rigassi, teaches the functional equivalence of propylene glycol and triethyl citrate for the same purpose. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Thus, the ordinary artisan would have a reasonable expectation of success in employing triethyl citrate or other analogous hydrophilic compounds taught in the art in the oral dosage form of Murty.
Murty does not expressly teach a substantially oil-free composition. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the oral dosage form of Murty as a substantially oil-free composition. One of ordinary skill in the art would have been motivated to do this because Murty teaches the drug compound(s) are dissolved in an “oily medium” [0026] and suggest using about 5% of an oily medium [0078] where the term “about” allows for values below 5%. Therefore, the disclosure of Murty includes compositions with less than 5% oily medium which would be substantially oil-free and the ordinary artisan would have a reasonable expectation of success in so doing. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Murty does not teach the container in which the oral formulation is housed, namely a blister pack as described in claim 1.
Lewis teaches that it is important that the medical cannabis formulations be stable and possesses a long shelf-life when prepared for distribution to patients. This is achieved through proper drying and curing of the processed medical cannabis product. The shelf-life can be increased by proper airtight packaging such as in a bubble pack or a blister pack (column 71, Example 5).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the oral dosage forms of Murty and package the tablets in blister packs. The motivation, provided by Lewis, teaches that blister packs increase the lifetime of the cannabis-containing formulations. 
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1, 4-8, 11-17, 19-29, and 41-42 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627